

115 SRES 279 ATS: Reaffirming the commitment of the United States to promote democracy, human rights, and the rule of law in Cambodia.
U.S. Senate
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 279IN THE SENATE OF THE UNITED STATESOctober 3, 2017Mr. McCain (for himself, Mr. Durbin, Mr. Rubio, Ms. Warren, Mr. Cruz, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsNovember 1, 2017Reported by Mr. Corker, with an amendment and an amendment to the preambleNovember 16, 2017Considered, amended, and agreed to with an amended preambleRESOLUTIONReaffirming the commitment of the United States to promote democracy, human rights, and the rule of
			 law in Cambodia.
	
 Whereas Prime Minister Hun Sen has been in power in Cambodia since 1985 and is the longest-serving leader in Southeast Asia;
 Whereas the Paris Peace Accords in 1991 provided a vital framework, supported by the international community, intended to help Cambodia undertake a transition to democracy, including through elections and multiparty government;
 Whereas the United States Government, for more than 25 years, has provided hundreds of millions of dollars in development aid and other types of assistance to the people of Cambodia and funded work in areas including civil society, capacity building for nongovernmental organizations (NGOs), global health, and the Khmer Rouge Tribunal;
 Whereas despite decades of international attention and assistance to promote a pluralistic, multi-party democratic system in Cambodia, the Government of Cambodia continues to be undemocratically dominated by the ruling Cambodia People's Party (CPP), which controls every agency and security apparatus of the state;
 Whereas the leadership of Cambodia's security forces, including all of its top military and police commanders, sit on the Central Committee of the Politburo of the CPP;
 Whereas the CPP controls Cambodia's parliament and can pass legislation without any opposition, and has often passed laws that benefit its rule and weaken the capacity of the opposition to challenge it;
 Whereas each of the five elections that have taken place in Cambodia since 1991 were not conducted in circumstances that were free and fair, and each were marked by fraud, intimidation, violence, and the government's misuse of legal mechanisms to weaken opposition candidates and parties;
 Whereas in 2015, the CPP-controlled parliament passed the Law on Associations and Non-Governmental Organizations, known as LANGO, which gave the government sweeping powers to revoke the registration of NGOs found to be operating with a political bias in a blatant attempt to restrict the legitimate work of civil society;
 Whereas since the passage of LANGO, the Interior Ministry has announced that it was surveilling several civil society organizations and their employees for allegedly aiding Cambodia's opposition party, the Cambodia National Rescue Party (CNRP);
 Whereas the National Democratic Institute (NDI), the International Republican Institute (IRI), and other nongovernmental organizations that advance United States policy objectives abroad have a long history in Cambodia and respect unique cultural, historical, and religious differences when promoting policies, engaging local partners, and building capacity for civil society, democracy, and good governance;
 Whereas, on August 23, 2017, Cambodia's Ministry of Foreign Affairs ordered the closure of NDI and the expulsion of its foreign staff on allegations that it had violated LANGO and was conspiring against Prime Minister Hun Sen;
 Whereas, on September 15, 2017, Prime Minister Hun Sen called for the withdrawal of all volunteers from the United States Peace Corps, which has operated in Cambodia since 2006 with 500 United States volunteers providing English language and healthcare training;
 Whereas the Government of Cambodia in 2016 arrested four senior staff members of the Cambodian Human Rights and Development Association (ADHOC), as well as a former ADHOC staff member and official on the National Election Committee (NEC), and held them in pre-trial detention for 427 days until released on bail on June 29, 2017, in the wake of sustained international pressure;
 Whereas the Government of Cambodia arrested activist and women's rights defender Tep Vanny in August 2016 and has kept her in prison for over a year;
 Whereas the prominent Cambodian political commentator Kem Ley was assassinated on July 10, 2016, five days after a senior Cambodian general publicly called on the Cambodian Armed Forces to eliminate and dispose of anyone fomenting social turmoil in Cambodia;
 Whereas Kem Ley had been a frequent critic of Prime Minister Hun Sen, fueling concerns that his killing was politically motivated and ordered by higher authorities;
 Whereas the Government of Cambodia has taken several measures to restrict its media environment, including imposing a tax bill amounting to millions of dollars levied against independent media outlets that resulted in the closure of independent newspaper The Cambodian Daily in early September 2017;
 Whereas the Government of Cambodia has ordered several radio stations to stop the broadcasting of Radio Free Asia and Voice of America;
 Whereas the next general election in Cambodia is scheduled for July 29, 2018, and the CPP continues to use intimidation and misuse of legal mechanisms to weaken political opposition and media organizations in order to retain its power;
 Whereas the Cambodian parliament in 2017 passed two repressive amendments to Cambodia's Law on Political Parties that allow authorities to dissolve political parties and ban party leaders from political activity, and which contain numerous restrictions tailored to create obstacles for opposition parties in an attempt to maintain the CPP's hold on power;
 Whereas Kem Sokha, the President of CNRP, was arrested on September 3, 2017, and charged with treason and conspiring with the United States Government to overthrow the Government of Cambodia, and if convicted faces up to 30 years in prison, which sets the stage for the CNRP to be dissolved;
 Whereas the United States Embassy in Cambodia has publicly called for the immediate release of Mr. Sokha and the removal of restrictions on civil society;
 Whereas the CNRP's previous leader, Sam Rainsy, remains in exile due to an outstanding warrant for his arrest in a politically motivated criminal case;
 Whereas Human Rights Watch reported that local elections held in Cambodia on June 4, 2017, took place in a threatening environment hostile to free speech and genuine political participation, leading to elections that were neither free nor fair;
 Whereas international election monitoring groups reported fundamental flaws in the electoral process and violations of Cambodia's election campaign rules during June's local election;
 Whereas the Interior Ministry of Cambodia demanded that two election-monitoring organizations cease their activities just months after the local elections for allegedly violating the LANGO law, which will allow the CPP to continue to increase restrictions on election monitoring as the 2018 national elections approach;
 Whereas despite irregularities in the electoral process, the CNRP made significant gains in local elections compared to previous cycles, making clear that national elections in 2018, if they are conducted freely and fairly, will be tightly contested; and
 Whereas national elections in 2018 will be closely watched to ensure openness and fairness, and to monitor whether all political parties and civil society groups are allowed to freely participate: Now, therefore, be it
	
 That the Senate— (1)reaffirms the commitment of the United States to promote democracy, human rights, and the rule of law in Cambodia;
 (2)condemns all forms of political violence in Cambodia, and urges the cessation of ongoing human rights violations;
 (3)urges Prime Minister Hun Sen and the Cambodian People's Party to end all harassment and intimidation of Cambodia's opposition and foster an environment where democracy can thrive and flourish;
 (4)urges the Department of the Treasury, in consultation with the Department of State, to consider placing all senior Cambodian government officials implicated in the abuses noted above on the Specially Designated Nationals (SDN) list;
 (5)urges the Government of Cambodia to free Mr. Kem Sokha immediately and unconditionally; (6)calls on the Government of Cambodia to respect freedom of the press and the rights of its citizens to freely assemble, protest, and speak out against the government; and
 (7)supports electoral reform efforts in Cambodia and free and fair elections in 2018 monitored by international observers.
